105 F.3d 663
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Enrique RODRIGUEZ, Appellant,v.UNITED STATES of America, Appellee.
No. 96-2168.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 6, 1997.Decided Jan. 13, 1997.

Appeal from the United States District Court for the District of North Dakota.
Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Enrique Rodriguez appeals the district court's1 denial of his 28 U.S.C. § 2255 motion.  Having carefully reviewed the record and the parties' briefs, we affirm for the reasons set forth in the district court's thorough memorandum opinion.  See 8th Cir.  R. 47B.



1
 The HONORABLE RODNEY S. WEBB, Chief Judge, United States District Court for the District of North Dakota